DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: Line 2 of the claim recites a limitation of “acoustic reflector” but there is insufficient antecedent basis for such a limitation in parent claim 1. 
However, it is interpreted from context and Applicant’s as-filed specification ¶ 53 that the acoustic mirror layer recited in parent claim 1 is equivalent to the recited acoustic reflector and accordingly is the interpretation taken by the examiner for the purpose of expedient examination. A possible correction could be to amend the claim such that the term “acoustic reflector” is replaced by --acoustic mirror layer-- to be consistent with parent claim 1.
Appropriate correction is required.

Claim 16 is objected to because of the following informalities: Line 3 of the claim recites “an optional functional material disposed on the insulating layer” and accordingly although claimed and therefore treated as a positive limitation, the use of “optional” does not definitively convey a required limitation. However, in light of details in Applicant’s as-filed specification ¶ 50, the recited material is considered to be a positively recited limitation that is required by the claim and accordingly is treated as such for the purpose of expedient .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7: The claim recites “the delay layer thickness provides an ideal (emphasis added) Q multiplier factor of at least 3” and accordingly is unclear how such a Q multiplier factor may be considered to be ideal in order to satisfy the claim limitation as currently recited. In particular, although Applicant’s as-filed specification ¶ 76 discloses that the delay layer thickness may provide various Q multiplier factors, including at least about 3, the specification 
In light of the above, the examiner recommends one of either indicating which section of Applicant’s as-filed specification is intended to more fully describe what constitutes such an “ideal” Q multiplier factor or amending the claim to obviate the present rejection of the claim under 35 U.S.C. 112(b). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wathen et al. US PG-PUB 2013/0162369 A1 (hereafter Wathen), prior art of record as indicated in the IDS filed 5 June 2019.
As to claim 19: Wathen discloses a thin-film method of making a resonant structure (fig. 1 and ¶ 3), the method comprising:

depositing an acoustic mirror layer (150) on the substrate (¶ 39 regarding the reflector stack 150 disposed on the substrate 100 as depicted in fig. 1); and
depositing an acoustic delay layer (140) and a base resonator (135) on the acoustic mirror layer in either order (¶ 39 which notes that delay layer 140 and a thin-film transducer layer 135, considered to be a base resonator for the details later disclosed in ¶ 42, are deposited on the acoustic mirror layer 150 as depicted in fig. 1).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 2, 8-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wathen et al. US PG-PUB 2013/0162369 A1 (hereafter Wathen), prior art of record as indicated in the IDS filed 5 June 2019, in view of Aigner et al. US Pat 9,219,517 B2 (hereafter Aigner), prior art of record as indicated in the IDS filed 5 June 2019.
As to claim 1: Wathen discloses a bulk acoustic wave sensor comprising a resonating structure (fig. 1 and details in ¶ 40), the resonating structure comprising:
a base resonator (135; ¶ 39) comprising a piezoelectric layer (120; ¶ 41), a first electrode (110 on the top side of layer 120 as depicted in figs. 1 and 2) disposed on a first surface of the piezoelectric layer (fig. 2), a second electrode disposed on a second surface of the piezoelectric layer opposite to the first side (110 on the bottom side of layer 120 as depicted in figs. 1 and 2);
an acoustic delay layer (140) adjacent to the base resonator (figs. 1 and 2; the delay layer 140 is adjacent to the base resonator 135 as depicted); and
an acoustic mirror layer (150) adjacent to the base resonator or the acoustic delay layer (fig. 1; the acoustic mirror layer 150 as described in ¶ 39 is adjacent to the acoustic delay layer 140 as depicted).
Wathen does not explicitly teach that the bulk acoustic wave sensor comprises an overmoded resonating structure.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wathen such that the acoustic mirror layer of the resonating structure of Wathen is overmoded such as suggested by Aigner because such an overmoded structure provides the benefit of temperature compensation that can correct for the detrimental drift of such bulk acoustic wave devices such as noted in Aigner col. 2, lines 29-34 and thus such temperature compensated devices resulting from said overmoded structure could be applied to a number of devices such as mobile phones, portable computers, radars, etc. as also noted in Aigner col. 6, lines 20-30.

As to claim 2: Wathen as modified by Aigner teaches the sensor of claim 1, wherein the acoustic delay layer (140 of Wathen) comprises a high quality-factor material with low acoustic loss (Wathen ¶ 41 notes that the piezoelectric layer 120 is comprised of zinc oxide; Wathen ¶ 45 further notes that the delay layer 140 can comprise the same material as said piezoelectric layer and accordingly, the acoustic delay layer 140 is considered to comprise a high quality-factor material with low acoustic loss because zinc oxide is one of the exemplary materials noted to be of this type as disclosed in Applicant’s specification ¶ 58).

As to claim 8: Wathen as modified by Aigner teaches the sensor of claim 1, wherein the acoustic delay layer (140 of Wathen) comprises: aluminum oxide, aluminum nitride, zinc oxide, 

As to claim 9: Wathen as modified by Aigner teaches the sensor of claim 1, wherein the acoustic mirror layer (150 of Wathen) comprises alternating layers of material (Aigner col. 3, lines 4-15; the reflector 108 that is considered in combination equivalent to the mirror layer 150 of Wathen is noted to be comprised of several layers 136, 140, 144, 148, and 152).

As to claim 10: Wathen as modified by Aigner teaches the sensor of claim 1, further comprising a substrate (100 of Wathen) disposed adjacent to the acoustic mirror layer (150 of Wathen) opposite to the base resonator (135 of Wathen; see details in Wathen ¶ 39 regarding the relative position of the substrate to the acoustic mirror layer and base resonator).

As to claim 11: Wathen as modified by Aigner teaches the sensor of claim 10, wherein the substrate (100 of Wathen) comprises a semiconductor material (Wathen ¶ 39 and Aigner col. 2, lines 35-40 regarding the equivalent substrate 112 that is noted in col. 2, lines 51-53 which notes that the substrate comprises, e.g. aluminum nitride).

As to claim 12: Wathen as modified by Aigner teaches the sensor of claim 1, wherein the acoustic delay layer (140 of Wathen) is disposed between the base resonator (135 of Wathen) 

As to claim 14: Wathen as modified by Aigner teaches the sensor of claim 1, wherein the acoustic delay layer (140 of Wathen) is disposed on the base resonator (135 of Wathen) opposite to the acoustic mirror layer (150 of Wathen) (fig. 1 of Wathen depicts the delay layer 140 being disposed on the base resonator 135 opposite to the acoustic mirror layer 150, i.e. the acoustic delay layer 140 is disposed between the base resonator 135 and the acoustic mirror layer 150).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over deSa et al. US PG-PUB 2017/0370866 A1 (hereafter deSa), prior art of record as being the US equivalent of the prior art document WO 2016/130753 indicated in the IDS filed 5 June 2019, in view of Wathen et al. US PG-PUB 2013/0162369 A1 (hereafter Wathen), prior art of record as indicated in the IDS filed 5 June 2019.
As to claim 15: deSa discloses a sensing system (100; fig. 1 and details in ¶ 76) comprising:
a microfluidic channel (117; ¶ 78) configured to receive a sample liquid (¶ 154); and
a bulk acoustic wave sensor (114) having a surface that defines at least a portion of the microfluidic channel (¶ 166).

deSa does not explicitly teach that the bulk acoustic wave sensor comprises a resonating structure comprising:
a base resonator comprising a first electrode, a second electrode, and a piezoelectric layer disposed between the electrodes;
an acoustic delay layer disposed adjacent to the base resonator; and
an acoustic mirror layer disposed adjacent to the base resonator or the acoustic delay layer.
Wathen teaches a bulk acoustic wave sensor comprising a resonating structure (fig. 1 and details in ¶ 40), the resonating structure comprising:
a base resonator (135; ¶ 39) comprising a first electrode (110 on the top side of layer 120 as depicted in figs. 1 and 2), a second electrode (110 on the bottom side of layer 120 as depicted in figs. 1 and 2), and a piezoelectric layer (120) disposed between the electrodes (fig. 1 regarding the position of the piezoelectric layer being disposed between the electrodes 110);
an acoustic delay layer (140) adjacent to the base resonator (figs. 1 and 2; the delay layer 140 is adjacent to the base resonator 135 as depicted); and
an acoustic mirror layer (150) adjacent to the base resonator or the acoustic delay layer (fig. 1; the acoustic mirror layer 150 as described in ¶ 39 is adjacent to the acoustic delay layer 140 as depicted).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the bulk acoustic wave sensor of Wathen in the sensing system of deSa because the sensor of Wathen provides the useful and predictable 

As to claim 16: deSa and Wathen teaches the sensing system of claim 15, wherein the sensor comprises an insulating layer (552 of deSa; ¶ 162) between the microfluidic channel (117 of deSa) and the second electrode (the bottom 110 electrode of Wathen) and an optional functional material disposed on the insulating layer (deSa ¶ 225 regarding the polymer sealing layer). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over deSa et al. US PG-PUB 2017/0370866 A1 (hereafter deSa), prior art of record as being the US equivalent of the prior art document WO 2016/130753 indicated in the IDS filed 5 June 2019, in view of Wathen et al. US PG-PUB 2013/0162369 A1 (hereafter Wathen), prior art of record as indicated in the IDS filed 5 June 2019 as applied to claims 15-16 above, and further in view of Childers US PG-PUB 2004/0086872 A1 (hereafter Childers), prior art of record as indicated in the IDS filed 5 June 2019.
As to claim 17: deSa as modified by Wathen teaches all of the limitations of the claimed invention as described above regarding claim 16, but does not explicitly teach:
a detection platform operatively coupled to the sensor to receive resonator data.
Childers teaches a detection platform (12) operatively coupled to a microfluidic sensor (14) to receive data (¶ 33 and 34 regarding the microfluidic system 10 that receives data relevant to such a microfluidic system as disclosed).


As to claim 18: deSa as modified by Wathen and Childers teaches the sensing system of claim 17, wherein the detection platform (12 of Childers) is removably coupled to the sensor (14 of Childers; see also details in ¶ 33).

Allowable Subject Matter
Claims 3-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3: The prior art of record does not teach or render obvious to the skilled artisan a bulk acoustic wave sensor comprising an overmoded resonating structure, the resonating structure comprising an acoustic delay layer adjacent to the base resonator and defining a delay layer thickness configured to provide multiple resonance modes in the resonating structure, when considered in combination with the other limitations as recited in the claim and parent claim 1.

As to claims 4-6: Each of said claims depend ultimately from claim 3 and accordingly each is also objected to as containing objected to subject matter that would also be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 13: The prior art of record does not teach or render obvious to the skilled artisan a bulk acoustic wave sensor comprising an overmoded resonating structure, the resonating structure comprising an acoustic delay layer disposed between a base resonator and an acoustic reflector and (emphasis added) further comprising another acoustic delay layer disposed on the base resonator opposite to the acoustic mirror layer, when considered in combination with the other limitations as recited in claim 13 and parent claims 12 and 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856